Citation Nr: 0815869	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-00 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel 
syndrome. 

2.  Entitlement to service connection for a lumbosacral spine 
disorder with degenerative changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Providence, Rhode Island, which 
denied service connection for left carpal tunnel syndrome, a 
low back disability, an acquired psychiatric disorder, bone 
spurs other than the right ankle, a hiatal hernia, and a 
gastrointestinal disorder. 

In December 2005, the veteran testified at a hearing held 
before the undersigned Veterans Law Judge of the Board 
sitting at the RO.  The transcript of the proceeding has been 
associated with the claims file.

Following that hearing, the Board issued a decision in July 
2006 in which it denied service connection for an acquired 
psychiatric disorder and bone spurs, while remanding the 
remaining four issues for additional development and 
adjudication.  
Then, in a September 2007 rating decision, the RO granted 
service connection for gastrointestinal reflux disease with 
history of hiatal hernia.  As this determination constitutes 
a full grant of the benefits sought as to those claims, they 
are no longer in appellate status.  See Grantham v. Brown, 
114 F.3d. 1156 (Fed. Cir. 1997).  Therefore, the only two 
issues remaining on appeal are service connection for left 
carpal tunnel syndrome and service connection for a 
lumbosacral spine disorder with degenerative changes. 


FINDINGS OF FACT

1.  The veteran's left carpal tunnel syndrome was first 
diagnosed just three months after his separation from active 
duty.  

2.  The veteran reported that symptoms involving pain and 
weakness in his left wrist began in service. 

3.  The veteran's lumbosacral spine disorder with 
degenerative changes was first diagnosed many years after 
service and has not been linked by competent medical evidence 
to service. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
left carpal tunnel syndrome was incurred in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A lumbosacral spine disorder with degenerative changes 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for left carpal 
tunnel syndrome and a lumbosacral spine disorder with 
degenerative changes (low back disability).  In the interest 
of clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate review.  
The Board will then address the claims on their merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
September 2001, May 2005, and August 2006.  These letters 
informed him of the evidence required to substantiate his 
claims and of his and VA's respective responsibilities in 
obtaining supporting evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.

As for the Dingess requirements, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the underlying claims for service 
connection.  So any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
See also 38 C.F.R. § 20.1102 (2007) (harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO requested all medical 
records identified by the veteran and his representative.  
The veteran was also afforded a VA examination in January 
2007 to determine whether his left carpal tunnel syndrome and 
low back disability are related to service.  See 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Although this examination 
was inadequate with respect to the veteran's left carpal 
tunnel syndrome, since the Board is granting service 
connection for this disability, there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.



II.  Left Carpal Tunnel Syndrome

The veteran claims that he developed carpal tunnel syndrome 
in his left wrist and forearm as a result of painting while 
on active duty.  After resolving all reasonable doubt in his 
favor, the Board finds that the evidence support the 
veteran's claim. 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, certain chronic diseases - such as arthritis - 
may be presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the veteran's service medical records make no 
reference to left carpal tunnel syndrome or any other 
neurological disorder involving the veteran's left upper 
extremity.  The veteran did sustain a neck injury while on 
active duty; however, his symptoms associated with that 
injury were limited to his right upper extremity. Thus, the 
veteran's service medical records do not appear to support 
his claim.  

Nevertheless, post-service medical records support the 
veteran's claim.  The most compelling evidence is a VA 
outpatient treatment record dated in April 1989, just three 
months after the veteran's separation from active duty, which 
lists a diagnosis of bilateral carpal tunnel syndrome.  
Although carpal tunnel syndrome is not included in the list 
of presumptive diseases under 38 C.F.R. § 3.309(a), VA 
regulation provides that "presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection."  38 
C.F.R. § 3.303(d).  Indeed, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Id.  In other 
words, the fact that the veteran was diagnosed with left 
carpal tunnel syndrome just three months after he left 
service provides compelling evidence in support of his claim. 

The Board notes that medical evidence dated subsequent to the 
April 1989 VA outpatient treatment record contains 
conflicting data as to whether the veteran actually has left 
carpal tunnel syndrome.  For example, an electromyography 
(EMG) and nerve conduction study (NCS) report dated in July 
1989 confirms the diagnosis of bilateral carpal tunnel 
syndrome.  But VA examination reports dated in March 1990 and 
February 2002 found no evidence of left carpal tunnel 
syndrome.  Adding to the confusion, VA examination reports 
dated in September 2003 and January 2007 list diagnosis of 
bilateral carpal tunnel syndrome. 

These conflicting findings reflect that the issue of whether 
the veteran actually has left carpal tunnel syndrome is in 
relative equipoise, i.e., about evenly balanced for and 
against his claim.  In these situations, the veteran is given 
the benefit of the doubt.  Consequently, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran has left carpal tunnel syndrome.  38 C.F.R. § 
3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

In addition, the Board finds that the issue of whether the 
veteran's left carpal tunnel syndrome was incurred in service 
is also in relative equipoise.  As already discussed, the 
fact that this condition was first diagnosed just three 
months after his separation from active duty provides highly 
probative evidence in support of the claim.  In addition to 
this medical evidence, the Board also places some weight on 
the veteran's own statements that his symptoms involving pain 
and weakness in his left wrist first began while on active 
duty.  Although the veteran is not competent to attribute 
these symptoms to a diagnosis of carpel tunnel syndrome, see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), he is 
certainly competent to testify as to the date of onset of his 
complaints involving left wrist pain.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Lastly, the Board notes that 
service connection has been established for right carpal 
tunnel syndrome, which provides some support for his claim 
for service connection for left carpal tunnel syndrome. 

In light of these findings, the determinative issue of 
whether the veteran's left carpal tunnel syndrome is related 
to service is in relative equipoise.  So, again, the veteran 
is given the benefit of the doubt with respect to the nexus 
element.  As a result, resolving all reasonable doubt in the 
veteran's favor concerning the origin of his left carpal 
tunnel syndrome, the Board finds that service connection is 
warranted for this condition.  See Ashley, 6 Vet. App. at 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In reaching this decision, the Board notes that the January 
2007 VA examination report contains an unfavorable medical 
opinion that the veteran's left carpal tunnel syndrome is not 
related to service.  The Board rejects this opinion, however, 
as it is clearly based on an inaccurate factual background.  
Although the examiner indicated that she had reviewed the 
veteran's claims file, her opinion suggests otherwise.  In 
this regard, the examiner based her unfavorable opinion on 
the inaccurate fact that left carpel tunnel syndrome was 
first diagnosed in 2005 - many years after service.  But the 
examiner never discussed the numerous reports listing 
diagnoses of bilateral carpal tunnel syndrome dating back to 
April 1989.  As such, the Board affords no weight to the VA 
examiner's unfavorable opinion concerning the date of onset 
of the veteran's left carpal tunnel syndrome.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is 
not required to accept a medical opinion that is unsupported 
by clinical findings)

In conclusion, the Board finds that service connection for 
left carpal tunnel syndrome is warranted.  This decision is 
based on the fact that left carpal tunnel syndrome was first 
diagnosed just three months after service, the veteran's 
statements that he first began experiencing pain and weakness 
in this left upper extremity while on active duty, and the 
fact that service connection has been established for right 
carpal tunnel syndrome.  Accordingly, service connection for 
left carpal tunnel syndrome is granted. 

III.  Lumbosacral Spine 
Disorder With Degenerative 
Changes

The veteran claims that he incurred a low back disability as 
a result of lifting heavy paint cans in 1987 while on active 
duty.  For the reasons set forth below, however, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  

The veteran's service medical records show that he was seen 
on January 10, 1987, for pain in the middle of his back after 
lifting heavy paint cans.  But a physical examination at that 
time revealed no significant findings, as his spine 
demonstrated full range of motion, with only slight 
tenderness on motion, good motor strength and reflexes, and 
no neurological findings.  The diagnostic assessment was 
lumbar strain.  When seen for follow-up evaluation on January 
15, 1987, the veteran reported that his back still felt 
stiff, although no objective findings were noted on physical 
examination.  The diagnostic assessment of lumbar strain was 
continued.  

The veteran's lumbar strain apparently resolved, however, as 
the remainder of the service medical records made no further 
reference to back problems.  Of particular relevance, a 
January 1989 separation examination report notes that the 
veteran's spine was normal on clinical evaluation.  Thus, in 
the absence of any evidence of a chronic low back disability 
in service, the service medical records provide compelling 
evidence against the veteran's claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).

Post-service medical records show that the veteran was not 
seen for back problems until approximately four years after 
his separation from active duty following a work-related 
injury.  A February 1993 VA outpatient treatment record notes 
that the veteran was seen for low back pain with radiation to 
the right leg after slipping on ice while working as a mail 
carrier.  It is unclear, however, what the diagnosis was at 
that time.  It was not until September 1998, approximately 
nine years after the veteran left service, that radiographs 
revealed degenerative changes of the lumbar spine with 
significant narrowing at L5-S1 and moderate narrowing at L4-
5.  

The Board finds that this four-year lapse between service and 
the onset of low back pain, as well as the nine-year lapse 
between service and the diagnosis of disk disease, provides 
highly probative evidence against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  The Board also emphasizes 
that none of the post-service medical records contains a 
medical opinion relating the veteran's lumbosacral spine 
disability to service.  Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

In fact, the only medical opinion addressing the issue of the 
etiology or date of onset of the veteran's low back 
disability provides evidence against the claim.  The January 
2007 VA examination report notes that the VA examiner 
reviewed the claims file and examined the veteran before 
determining that it is "less likely than not that this 
condition [lumbosacral spine degenerative disk disease] was 
related to his military service."  

The Board notes that the examiner's review of the claims file 
with respect to the veteran's low back disability appears 
accurate - unlike her review concerning the issue of left 
carpal tunnel syndrome.  For example, the examiner based her 
opinion on the fact that the veteran was seen for lumbosacral 
sprain on only one occasion in 1987 (while on active duty), 
that X-rays of the spine on discharge were normal, and that 
the first evidence of disc pathology was not until 1998, 
approximately nine to ten years after his discharge from the 
military.  These findings which formed the bases of the 
examiner's opinion are consistent with the record. 

In other words, the Board finds this opinion to be highly 
probative evidence against the veteran's claim, as it was 
based on an accurate review of the veteran's claims file and 
has not been contradicted by any other medical evidence.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position)

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim, 
including testimony presented as his December 2005 hearing.  
The Board acknowledges that the veteran is competent to 
testify as to when he first experienced low back pain.  See 
Barr, 21 Vet. App. at 305-06.  But the veteran is still not 
competent to attribute his complaints of low back pain to his 
diagnosis of lumbosacral disc disease.  See Grottveit, 5 Vet. 
App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a lumbosacral spine disorder with 
degenerative changes.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A.        § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).  Accordingly, the appeal is denied.


ORDER

Service connection for left carpal tunnel syndrome is 
granted. 

Service connection for a lumbosacral spine disorder with 
degenerative changes is denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


